Case 9:19-cv-00077-DWM Document 98 Filed 09/30/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION

NICOLE L. CROY, PAULA JOBE a/k/a
PAULA KURTZ, JEFFREY D. COLLINS,
CAM J. COLLINS, SHAEN D.
MCELRAVY, JODY A. MCELRAVY,
KAREN M. HAYWARD, RONALD C.
HAYWARD, and BRAD MAGRUDER,

Plaintiffs,
vs.

RAVALLI COUNTY, BOARD OF
COMMISSIONERS OF RAVALLI
COUNTY, WESTERN MONTANA
EXCAVATION LLC, SUNNYSIDE
ORCHARDS, LLC, STARLIGHT
INTEREST, LLC, and JOHN DOES 1-15,

Defendants.

 

 

CV 19-77-M-DWM

ORDER

Plaintiffs having filed an unopposed motion to dismiss Defendants

Sunnyside Orchards, LLC and Starlight Interests, LLC with prejudice pursuant to

Rule 41(a)(2),

IT IS ORDERED that the motion (Doc. 97) is GRANTED. Plaintiffs’

claims against Defendants Sunnyside Orchards, LLC and Starlight Interests, LLC

are DISMISSED WITH PREJUDICE, with each party to pay its own attorneys’

fees and costs.
Case 9:19-cv-00077-DWM Document 98 Filed 09/30/20 Page 2 of 2

IT IS FURTHER ORDERED that the caption shall be amended going
forward to reflect that only the County Defendants remain.

DATED this LY. day of September, 2020.

  
